                                                                                      --
                                                                                      - -_,,    ·-
                                                                                          - - - -----·-·--
                                                                                                        ---   - ·-----~~


        Case 2:19-cv-01199-ACA Document 13 Filed 10/28/19 Page 1 of 1                        FILED
                                                                                 2019 Oct-28 PM 04:11
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA



                     UNITED STATES DISTRICT COURT
                         Northern District of Alabama
                               Office of the Clerk
                       1729 5th Avenue North, Room 140 7u1'j n rr-r      "o
                                                       ~     ;J '-''-'
                                                                     I   t. ()
                           Birmingham, AL 35203


Jerry Trawick; et al
                    Plaintiff

                                                 Case Number: 2:19-cv-1199-ACA


Jerry D. McCutchen, Sr.
                 Defendant


                          REQUEST FOR EXTENSION

      The notice of an October 22, 2019 deadline for a response to Plaintiffs
response was not delivered to me. Therefore, I request an extension until
November 8, 2019. The opposing counsel, Mr. Michael Bixby, informed me by
telephone that he is fine with this extension.


Dated: October 25 2019
